Citation Nr: 0426893	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability (other than lumbosacral strain), to include lumbar 
radiculopathy of the bilateral lower extremities.

2.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active service in the Army National Guard 
from April 1960 to November 1960 and inactive service in the 
Army National Guard from November 1960 to March 1963.  The 
veteran also had active service in the United States Navy 
from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Tucson, Arizona.  The veteran and his spouse testified at an 
RO hearing in March 1999.  This case has previously been 
before the Board as hereinafter more particularly discussed. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection has been established for:  lumbosacral 
strain; cervical radiculopathy, right upper extremity, 
associated with residuals, status post surgical fusion, 
cervical spine; residuals, status post surgical fusion, 
cervical spine; and, cervical radiculopathy, left upper 
extremity, associated with residuals, status post surgical 
fusion, cervical spine; a total disability rating based on 
individual unemployability due to service-connected 
disabilities has also been established. 

3.  Current lumbar spine disability (other than the already 
service-connected lumbosacral strain) is not causally related 
to the veteran's service. 

4.  Current thoracic spine disability is not causally related 
to the veteran's service.


CONCLUSIONS OF LAW

1.  Lumbar spine disability (other than the already service-
connected lumbosacral strain) was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Thoracic spine disability was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a March 1998 rating decision, a July 1998 
statement of the case and December 1999, April 2002, July 
2002 and January 2004 supplemental statements of the case; 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO sent the veteran an April 2001 letter, explaining the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and 
asked the veteran to submit and authorize the release of 
additional evidence.  Furthermore, the April 2002, July 2002 
and the January 2004 supplemental statements of the case 
included the text of the relevant VCAA regulations 
implementing regulation.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
He was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision to deny the claim came before 
passage of the VCAA in late 2000.  No notification could, 
therefore, have been given prior to the RO's decision.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error in view of the 
various notices furnished to the veteran as detailed in the 
preceding paragraph.    

The veteran has been fully informed what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim have been accomplished and that adjudication of 
the claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

With respect to the duty to assist, the RO has obtained all 
available service medical records; VAMC treatment records as 
well as private medical records, scheduled several 
examinations, and conducted a regional office hearing.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As hereinafter 
more particularly explained, VA has obtained medical opinions 
as to causation.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have therefore been met.  

Legal Criteria/Regulations

The issues before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Procedural History

The veteran originally presented a claim for service 
connection for a back and neck condition in May 1987.  A June 
1987 rating decision denied service connection for neck and 
back disabilities because although the veteran had numerous 
treatments during service for back and neck pain, the medical 
evidence of record did not support the contention that 
service permanently aggravated the veteran's pre-existing 
condition.  This decision was confirmed in August 1987.  The 
veteran presented a notice of disagreement in August 1987 and 
perfected his appeal in October 1987.  A November 1988 Board 
decision denied service connection for a back disability, 
involving the cervical, thoracic and lumbar spine.

The veteran reopened his claim for service connection for a 
back disability in June 1995.  A March 1998 rating decision 
held that there was no new and material evidence to reopen 
the claim.  The veteran presented an April 1998 notice of 
disagreement and perfected his appeal in July 1998.  The 
Board issued a December 2000 remand for VCAA compliance and 
for treatment records.  A February 2003 Board decision held 
that new and material evidence had been presented and 
reopened the claims of entitlement to service connection for 
cervical spine, thoracic spine and lumbar spine disabilities.  
At that time, the Board also granted service connection for a 
cervical spine disability.  A  subsequent July 2003 Board 
decision held that a preexisting lumbosacral strain was 
aggravated by service and granted service connection for 
chronic lumbosacral strain.  The July 2003 Board decision 
also remanded for further development.  Accordingly, the 
issues currently before the Board are those of entitlement to 
service connection for a lumbar disability, other than lumbar 
strain, to include sciatica and herniated nucleus pulposus of 
the lumbar spine and for a thoracic spine disability.

Analysis

As noted above, service connection for lumbosacral strain on 
the basis of aggravation during service has already been 
granted.  Service connection has also been established for 
disability associated with the cervical spine.  The sole 
remaining questions before the Board are whether the veteran 
suffers any additional lumbar spine disability related to 
service and whether he suffers thoracic spine disability 
related to service.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against both claims. 

Army National Guard service medical records show in May 1960 
complaints of back pain, however, the physical examination 
was negation, there was full range of motion and no muscle 
spasms.  The veteran recounted that at age 14 someone jumped 
on him while he was in a swimming pool and injured his back.  
In September 1960 the examiner recounted that the veteran had 
multiple back complaints, however, he found no positive 
physical findings to justify these complaints.  

The Board notes that the veteran's Navy service medical 
records also recount multiple complaints and treatment for 
back pain.  During his period of active service the veteran 
reported 177 times to sickbay.  In the synopsis of Navy 
Medical entries, the veteran had 13 sick call visits with 
complaints of back pain.  The synopsis provided that the back 
pain complaints were attributable to being hit by an auto in 
Hong Kong, a pre-service diving board accident, a pre-service 
surfboard accident, a man jumping out of a rack onto his back 
and he fell from a rickshaw in Hong Kong.

In March 1963 a sea bag landed on his right shoulder and 
knocked him over causing pain, in his neck, between his 
shoulder blades and in the lumbar region.  Upon examination, 
objective findings were no muscle spasms and normal range of 
motion, slight scoliosis in upper back, and tenderness to 
palpitation in right lumbar areas.  Straight leg raising to 
80 degrees produced pain in the hips.  The examiner reported 
that the veteran's back complaints were widely separated and 
somewhat atypical.  There was primarily mild pain in the 
upper thoracic area, but mostly centered in the trapezius 
muscles and not in the spine.  There was no radiation of this 
pain.  Low lumbar pain, occasionally accompanied by one to 
two days of bilateral tingling in the back of the legs, but 
no pain.  The examiner's impression was "believe strongly 
that these are functional complaints."  Thoracic and 
lumbosacral x-rays were negative.  Following the radiology 
report, the veteran was scheduled for an orthopedic 
consultation wherein the examiner found full range of motion, 
peripheral neurologic examination was within normal limits.  
With straight leg raising there was pain in the back at 45 
degrees bilaterally, however, while sitting he had flexion to 
about 90 degrees without pain.  No local tenderness was 
found, no involuntary muscle spasms, no pain on S1 joint 
stress, and no tenderness over ileo lumbar ligaments.  Hips 
showed a painless full range of motion.  The examiner stated, 
"I can find no musculo-skeletal disease to explain his 
symptoms."  

There were additional complaints of back pain in June, 
August, November and December 1963.  During June 1963 
treatment for back pain, the veteran reported that he had 
intermittent back pain since he was 14 years old when he 
landed on his back from a diving board.   In December 1963, 
the veteran experienced back pain from lumbo-sacral spine to 
just below the scapulae due to a rickshaw accident.  The 
examiner's objective findings were no bruising, no muscle 
spasms, no sciatica, no increase in pain on coughing and the 
pain walked satisfactorily.

The veteran also reported with back pain complaints in March 
1964, April 1964, and June 1966.  Additionally, during an 
October 1964 examination the veteran characterized his 
present healthy as Poor.  "I was in a wreck in Hong Kong in 
December 1963 and since that time I have a popping in my neck 
every time I turn it. And also since that time I have 
suffered recurring headaches and dizzy spells and upset 
stomach.  And much pain continuously."  The Board notes that 
the veteran's complaints, at that time, were solely related 
to the cervical spine; he makes no mention of any thoracic or 
lumbar difficulties.  Finally, the February 1967 discharge 
examination reported normal neurologic, spine, and other 
musculoskeletal and lower extremities examination.

The Board notes that there are multiple entries in the VAMC 
treatment records with regards to the veteran's back 
difficulties, however, these records do not attribute any 
current disability of the lumbar spine, other than 
lumbosacral strain, or the thoracic spine to service.

July 1981 radiographic report revealed no changes since April 
1981.  As to the lumbosacral and thoracic spine the examiner 
found bony vertebral bodies are normal in vertical height, 
alignment and interspaces.  There were mild osteoarthritic 
changes between L3-L4.  Posterior supporting elements and 
sacroiliac joints were normal

March 1982 radiographic report revealed a slight narrowing of 
the L5-S1 interspace, small hypertrophic spurs were seen 
anteriorly at the T9-T10 and T10-11 and L3-4 levels.  
Vertebral body height, alignment and interspaces were 
otherwise maintained.  No change had occurred in the spine 
since the previous exam in July 1981 and the appearance of 
the spine was essentially the same on outside films dated 
September 1979.  The examiner's impression was minor 
degenerative changes.

August 1982 treatment records revealed a well-healed surgical 
scar over lumbar area.  Subjective complaints were dorsal and 
lumbar pain, pain to palpitation over N7-8, lumbar pain at 70 
degrees forward flexion.  No muscle spasms were felt and the 
veteran had a history of compression fracture D8and D10 and 
underwent a laminectomy L4-L5 in July 1980.

In March 1984, the veteran reported for a left upper and 
lower extremities evaluation.  The examiner reported that the 
veteran injured his back and underwent a laminectomy in 1980.  
However, he still had complaints of low back pain and pain 
radiating to primary lower left extremity.  Objective 
findings were no atypical atrophy signs on the left lower 
extremity compared with the right and normal distal latencies 
and conduction velocities.  EMG sampling of the anterior 
myotomies supplied by L3 through S1 failed to reveal any 
significant neuropathic or myopathic unit except localized 
few unsustained positive wave in the anterior tibialis and 
peroneal muscles group.  

January 1987 VA treatment reports record that the veteran's 
back pain had been present since 1979 due to a bone spur at 
L4-L5.  February 1987 radiology report, as to the thoracic 
spine, revealed minor hypertrophic degenerative changes of 
the lower thoracic vertebral bodies, which are within normal 
limits for a patient of this age.  Disc spaces were 
maintained and there was no evidence of fracture or bone 
destruction.

The veteran reported for a May 1987 radiology consultation.  
As to the lumbar laminectomy with residual pain and multiple 
arthralgias.  Restricted range of motion was found in both 
the lumbar and cervical regions.  There were no paraspinous 
muscle spasms, asymmetrical reflex, or sensory or motor 
findings to suggest nerve root irritation. Gait and station 
appeared stable.  There was marked discomfort in both hips 
and shoulders.  No active inflammatory arthritis was noted.  
X-rays showed no intrinsic osseous abnormalities.  As to the 
lumbar spine, vertebral height and alignment were 
satisfactory.  There was narrowing, ranging from minimal to 
moderately severe, affecting all disc spaces between T11 and 
L4.  There was end plate spurring and eburnation between L1 
and 4.  There was subtle end plate irregularity at all levels 
between T11 and L4, however, this was thought to be 
developmental in nature.  No abnormalities were seen to 
affect posterior elements or sacroiliac joints.

Social Security Administration records (SSA) award disability 
in April 1988 due to residuals of a herniated lumbar disc 
which resulted in lumbar diskectomy in July 1980 and also 
chronic subluxation of the shoulders as well as an emotional 
impairment which has been diagnosed as PTSD.  There is no 
mention that the veteran's back condition was due to any in-
service injury.

The December 1992 radiology report is the first notation of 
low back pain with a radicular component.  Degenerative 
changes of the lumbosacral spine were noted with mild 
intervertebral disc space narrowing at L2-3, right greater 
than left.  Osteophytes were noted from L2-L5.  The spinal 
canal appeared to be intact and there was no evidence of 
spondylolysis or spondylolisthesis.  A probable left L5 
laminectomy defect was noted.  As to the thoracic spine, here 
appeared to be mild degenerative changes to the lower 
thoracic spine, however, there was no evidence of significant 
intervertebral disc space narrowing.  The examiner's 
impression was no significant interval change in mild 
degenerative changes of the lumbar spine when compared to 
April 1989 and mild degenerative changes of the lower 
thoracic spine without significant intervertebral disc space 
narrowing.

In May 1996 the veteran underwent a laminectomy.  The veteran 
presented for surgery with low back pain radiating into both 
legs, more on the left than the right.  Increased pain while 
walking relieved by sitting, consistent with claudication.  
Tingling and numbness in dermatome L5 on the left.  CT scan 
and MRI showed foraminal tightness at L4-5 as well as slight 
slippage at L3-4 and L4-5.  The veteran underwent a L4-5 
foraminotomy, decompression of L3-L4 and a TSRH 
instrumentation of L3-L5.

The veteran was scheduled for an April 2001 VA spine 
examination.  Objective findings were pain during forward 
flexion beyond 45 degrees.  Extension was 15 degrees, right 
and left lateral rotation was 15 degrees bilaterally and 
right and left lateral flexion was 15 degrees bilaterally.  
Tenderness and muscle spasms were perceived on the left side 
of the back, lower down with a small tender spastic muscle 
when he did the straight leg raising tests.  No other muscle 
spasms were noted.  The examiner's diagnosis was status post 
lumbar fusion with residual pain, limited range-of- motion 
and sciatica in the left leg and degenerative joint disease 
of the lumbosacral spines with pain and sciatica.

Following the July 2003 Board decision and remand, the 
veteran was scheduled for a May 2003 examination.  X-ray 
reports revealed prior laminectomy L4-S1, fusion, screws, 
bone stimulator over the sacrum; marked narrowing disk space 
L2-4.  The thoracic spine showed no narrowing, no significant 
disk compression; facet degenerative changes L3-5.   
Objective findings  on the thoracic lumbar spine were tender 
to palpitation, right and left parathoracic and paralumbar 
muscles, no muscle spasm.  Deep tendon reflexes 1-2/4 
bilaterally.  Seated straight leg raising on the right he 
complained of mild low back pain and on the left he 
complained of pulling in the back of the left lower extremity 
and the lower back.  Manual muscle strength was 5/5 on the 
right and 4/5 on the left, but this was give-away weakness 
due to complaint of pain rather than actual weakness, there 
was no fatigability.  Range of motion was flexion to 70 
degrees, extension to 20 degrees, bending right and left 15 
degrees and complaints of pain terminal degrees.  The 
examiner stated, with respect to the lumbar spine condition, 
that there is no question that the veteran had lower back 
pain prior to military service, which was present when he 
entered service.  Additionally, there was no evidence in the 
service medical records that could be defined specifically as 
herniated nucleus pulposus.  In essence, the examiner opined 
that the veteran's current lumbar spine disability is almost 
completely causally related to the August 1979 industrial 
accident after service and his subsequent two surgeries.  
"As far as military service was concerned and the various 
dates and times as stated on the 2507, he almost certainly 
had lumbosacral strain; sciatica was never proven not was 
herniated disc pulposus; *-* as likely as not basis when he 
left the service finally in 1971, he would be considered to 
have a chronic lumbosacral strain, however, again this was 
totally superseded by the industrial accident and the two 
subsequent surgeries."  As to the veteran's thoracic spine 
condition the examiner acknowledged that the veteran had 
injuries while in service, however, he asserted "current 
thoracic spine condition minimal diffuse DDD.  More likely 
than not is age related."

Finally, the veteran presented for an additional VA 
examination in December 2003, which also addressed the issues 
of service connection for a thoracic spine disability and a 
lumbar spine disability other than lumbar strain.  The 
examiner opined "upon review of the extensive C-file present 
at this time, it is the opinion of this examiner that there 
is no medical diagnosis that can be attributed to the 
veteran's claim of service connection for a thoracic spine 
condition and lumbar spine condition other than lumbar 
strain."  The examiner asserted that the veteran had 
evidence of lower back pain prior to military service as well 
as sustaining several injuries during service, however, 
during service his lower back was deemed normal with no 
definite x-rays noted in the file.  There was no evidence of 
a herniated nucleus pulposus while in service, and the 
veteran did suffer an industrial accident in August 1979.  
His current lumbosacral spine disability was almost 
completely related to this accident.  "In the opinion of 
this examiner, it is not at least as likely as not that 
anything beyond lumbosacral spine strain would be related to 
his time in service.  It would also not be at least as likely 
as not that the other injuries to his lumbosacral spine would 
be related to his service injury.  In the opinion of this 
examiner, these more extensive injuries would be related to 
the industrial accident, which he suffered in August 1979.  
Furthermore, veteran does show some minimal degenerative disc 
disease of the thoracic spine, which also would not be at 
least as likely as not related to the lumbosacral spine 
strain, which he would have incurred during his time in 
service, but more likely related to the more extensive injury 
during his industrial accident in August 1979."  In 
conclusion the examiner asserted that other than the 
veteran's already service connected lumbosacral strain, there 
was no evidence of more extensive injuries related to the 
veteran's period of service.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his current lumbar spine 
condition, other than lumbosacral strain, to include lumbar 
radiculopathy of the bilateral lower extremities and thoracic 
disability.  The Board acknowledges the veteran's statement 
attesting to the effects of his in-service accidents on his 
back.  However, the Board finds that the veteran's personal 
opinions, offered without the benefit of medical training or 
expertise, are not competent evidence required to determine 
an etiologic relationship between his leg injury, ligament 
damage and service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board finds that there is no evidence of a nexus to 
service and that service connection for lumbar spine 
condition, other than lumbosacral strain, to include lumbar 
radiculopathy of the bilateral lower extremities, or for a 
thoracic spine disability is not warranted.  38 C.F.R. 
§ 3.303.


ORDER

The appeal is denied as to both issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



